Citation Nr: 9928456	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to Vocational Rehabilitation Program benefits 
under Chapter 31, 
Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from July 1973 to July 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Vocational Rehabilitation and Counseling Division, Sacramento 
Satellite Center of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

In his substantive appeal received in December 1997, the 
appellant stated that he desired a personal hearing at the 
RO.  In August 1998, the appellant consented to a Board 
Teleconference Hearing.  See 38 C.F.R. § 20.700(e) (1998).  
The appellant was notified that the hearing was scheduled for 
February 10, 1999.  A January 12, 1999 report of contact 
memorandum reflects that the appellant then informed the RO 
that he could not attend the hearing, and that he "would 
like to be rescheduled but does not want to wait a year."    

The appellant was rescheduled for a Board Teleconference 
Hearing to be held on May 11, 1999.  A report of contact 
memorandum dated May 10, 1999 reflects that the appellant 
then informed the RO that he would be unable to attend the 
hearing due to illness.  The appellant's informal hearing 
presentation does not express the appellant's continued 
desire for a hearing.  

A request for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  The request must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the VA official who signed the notice 
of the original hearing date.  38 C.F.R. § 20.704(c).  If an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing.  38 C.F.R. § 20.704(d).  

Examination of the appellant's claims folder and vocational 
rehabilitation training file fails to reveal that the 
appellant filed a timely request for a change in the 
scheduled May 11, 1999 hearing date.  Because it is not in 
writing and does not fulfill the requirements for a request 
for a new hearing as are stated above, the May 10, 1999 
telephone call from the appellant to the RO does not 
constitute a valid request for a new hearing within the 
meaning of VA regulations.  Thus, no further hearings have 
been scheduled and the Board must proceed with its 
consideration of the appeal.  38 C.F.R. §§ 20.704, 20.1304.


FINDINGS OF FACT

1. The appellant was notified that he was granted service 
connection for a psychiatric disorder, rated as 50 percent 
disabling, by letter dated August 13, 1979.

2. The appellant does not have a significant impairment, 
resulting in substantial part from his service-connected 
disability, of his ability to prepare for, obtain, or 
retain employment consistent with his abilities, 
aptitudes, and interests.    


CONCLUSIONS OF LAW

1. The appellant's eligibility for Vocational Rehabilitation 
Program benefits expired on August 14, 1991.  38 U.S.C.A. 
§ 3103(a) (West 1991).

2. The appellant does not have a serious employment handicap, 
warranting an extension of the period of eligibility for 
benefits under Chapter 31 of Title 38, United States Code.  
38 U.S.C.A. §§ 3101(7), 3103(c) (West 1991).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Vocational Rehabilitation Training under 
Chapter 31, Title 38 of the United States Code.  

A veteran shall be entitled to a program of Vocational 
Rehabilitation Training if he has a service-connected 
disability that is rated 20 percent disabling or more, and it 
was incurred or aggravated in service on or after September 
16, 1940, and the veteran is determined to be in need of 
rehabilitation because of an employment handicap; or the 
veteran has a service-connected disability rated at 10 
percent and which was incurred or aggravated in service on or 
after September 16, 1940 and is determined to be in need of 
rehabilitation because of serious employment handicap.  
38 U.S.C.A. § 3102.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, a factual review of the evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  For clarity's sake, 
the Board will review the procedural history of this case, 
followed by an exposition of the medical evidence of record 
as it pertains to the appellant's claim that he presently has 
a serious employment handicap within the meaning of 
applicable law.  

Factual Background

The procedural record in this matter reflects that by rating 
decision dated in July 1979, service connection was granted 
for schizophrenia and a 50 percent disability evaluation was 
assigned.  The appellant was so informed of the award by 
letter dated August 13, 1979.  In August 1980, the appellant 
informed VA that he desired his compensation payments to be 
halted because he was then receiving retirement disability 
payments from the service department.  This action was 
accomplished by VA effective September 1, 1980.  

The appellant sought VA vocational rehabilitative training by 
application dated in April 1986.   The appellant reported 
that he sought training as a vocational nurse.  The appellant 
interrupted the program at his own request in October 1986 
and July 1987.  

In September 1992, the appellant was recertified for a 
program of Vocational Rehabilitation Training under Chapter 
31.  A November 1992 special report of training memorandum 
reflects that the appellant had then contacted VA to report 
that it was necessary for him to suspend his training program 
because of a change in medication.  A transcript from 
Cosumnes River College reflects that the appellant withdrew 
from two classes in the semester ending December 1992.  In 
December 1993, the appellant's training program was again 
halted at his request because he was having domestic 
difficulties with his stepson.  The appellant sought 
recertification for Chapter 31 benefits by application dated 
in March 1996.  

The medical evidence of record reflects that the appellant 
has received continuous VA medical care since 1980.  In May 
1984, the appellant was reported to have had approximately 15 
prior hospitalizations and had been diagnosed to have 
paranoid schizophrenia and manic-depressive disorder.  He 
reported having rapid "mood swings," and occasionally 
thought about harming others.  However, he reported that he 
was then working at a part-time job, teaching skills to 
handicapped children.  He was prescribed continued 
medications.  

In May 1985, the appellant was treated with medications for 
chronic "mood swings."  In October 1985, he reported 
undergoing increased stress due to losing his last job at a 
school and believed imminent termination as a nursing home 
orderly.   The appellant reported that he was at that time 
also studying to become a  licensed vocational nurse.  He 
reported have occasional auditory and visual hallucinations.

In a July 1987 counseling record, it was noted that the 
appellant had graduated from schooling to become a licensed 
vocational nurse  and that he was then employed as a brain 
trauma technician at a university medical center.  The 
position was described as entailing assisting the emergency 
room medical staff when a trauma case was presented.  It was 
reported that the appellant enjoyed his work and appeared to 
be handling the stress of the emergency room practice "quite 
well."  The appellant expressed an interest in obtaining VA-
sponsored training as a registered nurse, and explained that 
licensed vocational nurses were being "phased out."  He 
stated that  his training to that point had not equipped him 
to deal with "advancing technology."   It was noted that 
the appellant had been taking Lithium(r) for several years, and 
that his manic-depressive condition had subsided.  He was 
then in a relationship of several years duration with a 
woman.  The counselor noted that the appellant remained 
eligible for vocational rehabilitation services, and that 
research indeed indicated that the occupational market was 
decreasing for vocational-rehabilitation nurses as reported 
by the appellant.  

In a January 1991 counseling record, it was noted that the 
appellant remained employed as an emergency room trauma 
technician.  He reported that he then desired to find less 
stressful employment and that his current position then 
seemed to aggravate his manic depression.  The appellant 
reported his psychiatric condition as "stable."  He stated 
that he had resumed Lithium(r) treatment two years previously.  
He reported that he had stopped drinking alcohol with the 
assistance of Alcoholics Anonymous, and that he found 
physical exercise reduced the stress of his job.  He reported 
that he was concerned that continuing to work in his current 
position would place stress on him, causing a relapse of his 
psychiatric disorder.  The January 1991 counseling session 
was conducted by T.R., M.D.  

In a March 1991 counseling session report, it was noted that 
the appellant's service-connected psychiatric disorder caused 
him to be "frequently hospitalized, take medications, lose 
employment" and be unable to complete training.  The 
counselor noted that although the appellant was employed as 
an emergency room technician, his job was not compatible with 
his disability because it involved long hours and extreme 
stress.  The counselor stated that in order for the appellant 
to remain on the job, he had to continue in psychotherapy and 
take his medications.  An October 1991 counseling record 
reflects that the appellant reported he was continuing "to 
work 100 per week in a highly stressful job."  The March 
1991 counseling session was also conducted by Dr. T.R.        

In a September 1992 counseling session, Dr. T.R. reported 
that he and the appellant met to finalize plans for the 
appellant's enrollment for schooling as a medical records 
technician.  Dr. T.R. stated that the appellant's success in 
the program would depend upon his emotional stability, but 
that he had achieved enough emotional stability to continue 
working at his current job.  He stated that although the 
appellant was then employed, his position as an emergency 
medical technician aggravated his psychiatric disorder 
"through the need for overtime, tolerance for stress, and 
the ability to tolerate intense emotional experiences.  To 
remain on this job he must continue in psychotherapy and take 
his medications.  It is reasonable to assume that if he 
continues working in this occupation he will aggravate his 
disability . . . resulting in the need for rehabilitation 
services."  

 A November 1992 VA medical record reflects that the 
appellant, then being treated by R.S., M.D., reported that he 
had been "pretty religious" in the regular use of his 
prescribed Lithium.  The appellant reported that his mood was 
good, he was sleeping between seven to eight hours per night, 
his appetite was fine, and his weight was the same as it had 
previously been.  The appellant reported his energy level was 
"better than most people," and that his concentration 
ability was "very good."  He reported that he was enjoying 
his job and that he was running about four miles per day.  He 
stated that he had experienced two crying spells at work, but 
that he had no thoughts of suicide, and no auditory or visual 
hallucinations.  

A March 1993 treatment note, also authored by Dr. R.S., 
reflects that the appellant reported that "things [were] 
going pretty routine."  The appellant reported that his mood 
was stable, that he was still getting between seven to eight 
hours of sleep per night, his energy was "pretty good," and 
his concentration was "ok."  The appellant reported that he 
had a "little too much" appetite, but that his weight was 
stable.  He reported that he was able to enjoy his activities 
and that school was "going ok."  He also reported two 
crying spells.  The following month, the appellant stated 
that he decreased his Lithium(r) use because he was "running 
short." He stated that he was not functioning well at home, 
but that he was doing well in school.  In an October 1993 
memorandum from Dr. T.R. to the Chief of the Counseling 
Activity of the RO, it was noted that the appellant wanted to 
consider a change in his training objective, and that he 
needed vocational adjustment counseling.  It was recorded 
that "further counseling is needed to rehabilitate this 
vet[eran]."  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
In December 1993, the appellant underwent a counseling 
session with Dr. T.R.  The appellant reported that he had to 
stop his training program because his family was having 
problems with his stepson.   The appellant's training program 
was again interrupted.           

In an August 1996 VA treatment record, the appellant reported 
that he was doing "all right."  On a scale of zero being 
the worst and 10 being the best, he reported his mood to be 
"approximately 8.5 to 9."  He reported that he was sleeping 
6-7 hours per night, and that his appetite and energy was 
"fine."  He stated that his concentration ability was 
"O.K.," and that he was reading increasingly.  He reported 
he was able to enjoy activities, and that he had no crying 
spells or suicidal thoughts, and that he was not using 
alcohol or drugs.  

A February 1997 VA medical record reflects that the appellant 
reported being stable on medication.  He reported that he had 
separated from his wife and was pending a divorce.  He 
reported recently running in a half marathon, and that he was 
interested in obtaining job training to get out of working in 
an emergency room.  On a scale of zero being the worse and 10 
being the best, he reported his mood to be "approximately 
9."  He was sleeping from 8 to 9 hours a night, and that he 
appetite was "fine."  He described his energy level as 
"fine" and his concentration ability as "getting much 
better."  The appellant reported that he was able to enjoy 
activities "90% of the time."  He denied having crying 
spells, suicidal thoughts, or use of alcohol or drugs.                                                                                                                                                                                                                                                                                                                          

In an April 1997 letter, Dr. R.S. stated that it was the 
appellant's opinion that a change of career and further 
education would "benefit his life."  Dr. S. stated that he 
supported the appellant in his decision.  

Following the appellant's March 1996 request for 
recertification for vocational rehabilitation benefits, he 
was counseled by G.E.D., Ph.D., in May 1997.  The appellant 
reported that he was concerned that an impending divorce 
would erode his income.  He stated that he received service-
department disability income in the amount of $800.00 per 
month, and was paid $450.00 per week from his employment.   
The appellant reported that he had continuously been employed 
as an emergency room technician for a university medical 
center since 1987.  He stated that he worked 36-48 hours per 
week, plus overtime, and that he felt a "love/hate" 
relationship with his job, working under an unmeasureable 
amount of stress.  

The appellant reported that he had difficulty sleeping, 
difficulty concentrating, and that he would speak 
tangentially.  The appellant stated that he had an emotional 
limitation in relationships with others, and that he had lost 
self-control and was short-tempered.  

The examiner commented that the appellant would be able to 
work a 40 hours work week, given a more relaxed, less 
stressful work environment.  He added that the appellant felt 
that he must obtain another line of work.  (Emphasis in 
original document).  The examiner further observed that the 
appellant's schizophrenia would not preclude administrative 
or clerical work because the appellant was stable on 
medication and seemed to realize the importance of continuing 
his medication.  The examiner observed that the appellant 
expressed an interest in, and had made preliminary plans for 
entering training as a medical records technician.       
   
In a May 1997 counseling record authored by Dr. T.R., the 
physician noted that Dr. D. did not comment on the effect of 
the appellant's service-connected disability on his 
employment.  Dr. T.R. therefore obtained and reviewed the 
medical evidence (as detailed above), and noted that the most 
recent interruption in the appellant's training was due to 
marital problems, that had since been resolved by a divorce.  
Dr. T.R. further noted that contrary to earlier reports, 
there had been "no periods of hospitalizations, reliance on 
government support, arrests or periods of unemployment."  
Dr. T.R. observed that the appellant was employed in an 
occupation that required reasonably developed skills and 
provided as suitable wage.  There was no evidence, Dr. T.R. 
observed, of the appellant having excessive sick leave or 
poor performance ratings, or that the appellant's job was 
jeopardized.  In short, Dr. T.R. found that the appellant's 
disabilities did not significantly interfere with his ability 
to function on the job, and the appellant did not have a 
serious employment handicap.  

Relevant Law and Regulations

As is alluded to above, a veteran is eligible for vocational 
rehabilitation if such training is needed to overcome a 
serious employment handicap. 38 U.S.C.A. 
§ 3103(c); 38 C.F.R. § 21.44.  The applicable legal criteria 
provide that a rehabilitation program under Chapter 31 may 
not be afforded to a veteran after the end of the 12-year 
period beginning on the date the VA notifies the veteran of 
the existence of a compensable service-connected disability. 
38 U.S.C.A. § 3103(a); 38 C.F.R. §§ 21.41, 21.42(a).

In this matter, the appellant was advised of the existence of 
a compensable service-connected disability by letter dated 
August 13, 1979.  His eligibility termination date for 
Chapter 31 benefits therefore passed on August 14, 1991.  See 
38 U.S.C.A. § 3101(b)(1).  

However, in any case in which VA determines that a veteran is 
in need of services to overcome a serious employment 
handicap, the veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility if VA also determines, on the basis of the 
veteran's current employment handicap and the need for such 
services, that an extension of the applicable period of 
eligibility is necessary for such veteran.  38 U.S.C.A. 
§ 3103(c).  By "serious employment handicap" is meant a 
"significant impairment, resulting in substantial part from 
a service-connected disability rated at 10 percent or more, 
or a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests."  38 U.S.C.A. § 3101(7).  

The statutorily stated purpose of the Training and 
Rehabilitation program as found in Chapter 31, Title 18, 
United States Code is to "provide for all services and 
assistance necessary to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment."  
38 U.S.C.A. § 3100.  The introductory statute therefore 
evinces that, with regard to veterans with service-connected 
disorders to the requisite degree, Congress has mandated that 
VA assist veterans in becoming and remaining employable.  See 
Sutherland Stat. Const. § 46.05 (5th Ed). "[E]ach part or 
section [of a statute] should be construed in connection with 
every other part or section so as to produce a harmonious 
whole." See also Talley v. Derwinski, 2 Vet. App.  282, 286 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board first observes that the appellant in this matter is 
clearly employable, and has remained so throughout the period 
evidenced by record.  As noted by Dr. T.R., the appellant has 
been employed as an emergency room technician since 1987.  
There is no evidence that the appellant's service-connected 
disorder, either with or in tandem with any other disease, 
illness, or malady, has resulted in the appellant being 
"unable to become employable and maintain" that employment.  
38 U.S.C.A. § 3100.

The appellant's primary contention is that his current 
employment has become excessively stressful due to his 
service connected psychiatric disorder.  However, the Board 
observes that there is nothing in the statutory or regulatory 
scheme that would permit an extension of the vocational and 
rehabilitation training program due to the mere discomfiture 
of the veteran.  Instead, the statute provides for an 
extension of such services in the event VA determines the 
veteran to have a "serious employment handicap."  
38 U.S.C.A. § 3103(c).  After carefully reviewing all of the 
medical and lay evidence in this matter, the Board concludes 
that the appellant does not have such a handicap, as that 
term is defined by statute.

As noted above, the medical evidence of record indicates that 
the appellant has been employed since 1987.  Although it 
cannot be doubted that the duties of an emergency room 
technician are stressful, the appellant has nonetheless 
maintained this employment.  To the extent that the evidence 
indicates that further training is desirable, it primarily 
reflects the appellant's desire to be retrained in related 
medical health fields for various reasons, and not because 
the appellant has been rendered unable to "prepare for, 
obtain, or retain employment" within the language of 
38 U.S.C.A. § 3101(7).  

For example, in July 1987, the appellant clearly desired 
further training after becoming aware that "advancing 
technology" would likely render his chosen position 
obsolete.  Although it was noted in January and March 1991 
that the appellant was under significant stress and then 
desired a change in employment, there is no evidence to 
support Dr. T.R.'s then current observation that the 
appellant's disorder caused him to be "frequently 
hospitalized" or to "lose employment."  These observations 
are belied in whole by the continuing evidence that the 
appellant was continuously employed during this period and 
that through his prescribed medication he remained relatively 
stable.  To the extent that Dr. T.R. so observed these 
effects of the appellant's service-connected disorders, the 
Board notes that in May 1997, the physician specifically 
noted that there were no hospitalizations, periods of 
unemployment, or indeed excessive sick leave or poor 
performance ratings.  

The Board has carefully examined the medical evidence 
authored by Dr. R.S.  It clearly reflects that throughout the 
time of his care of the appellant, the appellant demonstrated 
some symptoms of his service-connected disorder.  However, 
there is nothing in Dr. R.S.' records, either separately or 
in tandem with the other evidence of record, to show that the 
appellant has a continuing serious employment handicap.  Dr. 
R.S.' observations in whole show that the appellant was 
regularly taking his prescribed medications, he was sleeping 
for most of the night, he had good energy and concentration 
levels and was largely enjoying activities and work.   

The record of counseling by Dr. G.E.D. does not reflect that 
the appellant has a serious employment handicap, but rather 
only that he desired further training to alleviate the stress 
of his long-held employment.  Significantly, although both 
Dr. G.E.D., and Dr. R.S. in his April 1997 letter express 
general support for the appellant's desire to change careers, 
neither stated that the appellant is unable to retain his 
current employment.  

Although the appellant argues that his current employment has 
been made more difficult by his service-connected disorder, 
there is no medical evidence that supports this contention.  
The mere desire to change jobs, even to avoid stress that may 
be aggravated in whole or in part by a service-connected 
disorder, is not contemplated by the statute.

The Board notes that there may have been some confusion 
during the processing of this matter before the RO.  In a 
December 1993 letter, the appellant was advised that he was 
not eligible for vocational rehabilitation services because 
he did not have a compensable service-connected disability.  
However, the RO later ascertained that the appellant was in 
receipt of service connection for a psychiatric disorder, 
evaluated as 50 percent disabling.  (See Counseling Record, 
dated January 24, 1996, authored by Dr. T.R.).  Further, it 
appears that the appellant may have been recertified for 
vocational rehabilitation training in September 1992, 
approximately one year after the expiration of the 12 year 
limitation of his benefits eligibility.  To the extent that 
this recertification was erroneously accomplished, it only 
served to accord the appellant a benefit to which he may not 
have been entitled by law and no prejudice inures as a result 
of this action.  

In sum, there can be no doubt that the appellant has a 
significant service-connected disorder, and that he has 
overcome great personal obstacles in its continuing 
resolution.  The appellant is in an admittedly stressful 
occupation, and he has apparently performed well in it.  
However, the preponderance of the evidence does not support a 
finding that the appellant has a serious employment handicap.  
The Board places greater weight on the May 1997 opinion of 
Dr. T.R., which very cogently set forth reasons why a serious 
employment handicap does not exist.  Dr. R.'s opinion is 
consistent with the evidence of record, which indicates that 
the appellant has been employed for many years, evidently 
without serious problems due to his service-connected 
disability.  By contrast, the other recent opinions of 
record, by Dr. S. and Dr. D., are vague and do not explain 
why a serious employment handicap presently exists.  The 
appellant's claim is therefore denied.


ORDER

Entitlement to Vocational Rehabilitation Program benefits 
under Chapter 31, 
Title 38, United States Code is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Other documents of record suggest that the appellant applied in February 1979 for 
vocational rehabilitation benefits.  A July 1980 report of contact memorandum reflects that 
the appellant did so while he was hospitalized, and that he reported he "probably" so 
applied because an unknown party had insisted that he apply.   
  The Board notes that in a January 1991 counseling record, discussed below, it was noted 
that the appellant reported he did not seek certification as a licensed vocational nurse 
because he was unable to pass the test.  
  The Board notes that the appellant apparently reported he was employed as a licensed 
vocational nurse.  However, the examiner further reported that the appellant had taken the 
certification examination for that position, but that he had continually failed it.  The 
examiner continued to note that the appellant was then still employed as an Emergency 
Room Technician.

